       Case 4:17-cv-00163-CKJ Document 76 Filed 01/28/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,          No. CV-17-00163-TUC-CKJ
10                  Plaintiffs,                        ORDER
11   v.
12   Elaine Duke, et al.,
13                  Defendants.
14
15
16          IT IS ORDERED: Setting oral argument on Plaintiffs’ Motion for Summary

17   Judgment (Doc. 63) and Defendants’ Cross-Motion for Summary Judgment (Doc. 69)
18   for February 23, 2021, at 2:00 p.m. before this Court. Counsel are to appear telephonically

19   for the hearing. The parties shall call 866-390-1828 a few minutes before the time of the

20   hearing. The access code is 2905535.
21
22          Dated this 28th day of January, 2021.

23
24
25
26
27
28
